Title: From Alexander Hamilton to Henry Lee, 22 March 1793
From: Hamilton, Alexander
To: Lee, Henry



Treasury DepartmentMarch 22. 1793
Sir

It has been communicated to me that the Commonwealth of Virginia, by an act not long since passed, authorized the reissuing of Certain Certificates which had been redeemed by the operations of the Sinking Fund of that Commonwealth and that there is every probability that the certificates so reissued, or a considerable part of them, have been subscribed to the loan payable in the Debt of the Commonwealth, which closed on the first of the present month.
It has been settled after full deliberation at The Treasury in conformity with the opinion of the Attorney General of the United States, that the Certificates or evidences of debt of any state which had been once paid off or redeemed could not legally be received on Loan; upon the plain principle that they thereby ceased to constitute any part of the existing debt of a State.
And though a state may by a subsequent act restore to such certificates the quality of debt which they had lost—this would plainly amount to the creation of a new debt, not in existence when the Act of Congress passed, not contemplated by it, and manifestly intended to be excluded by its provisions; particularly that which restricts the Certificates capable of being subscribed to those of a date prior to the 1st of January 1790.
This construction has governed generally though it was in two cases drawn into question, one relating to N. Carolina, the other to Georgia.
It is therefore necessary, as well to equal justice, as to a correct execution of the laws of the Union, that it should continue to prevail.
The want of means to discriminate the reissued Certificates causes serious embarrassment. It operates as an obstacle to the granting of new certificates to all those Creditors, who subscribed subsequent to the passing of the Act which authorises the reissuing of redeemed certificates—among whom it is understood there are many who are the proprietors of certificates which had never been redeemed, and which are of course rightfully receivable upon the loan, and who consequently must be prejudiced by a suspension of their rights.
I learn that application has been made by the Commissioner of loans to the proper Officer of the Commonwealth to obtain such indications as would enable him to distinguish the reissued certificates, from those of another description, and that a communication of them has been refused.
Feeling as I do an entire confidence, that the Commonwealth of Virginia does not desire to secure to itself an advantage not intended by the laws of the Union, or to impede their operations according to their true intent, I freely indulge a hope that upon mature reflection the Executive will think fit to direct the proper Offices to furnish the Commissioner of Loans with the information of which he stands in need for the execution of his duty in a manner consistent with justice and propriety. And accordingly request that such directions may be given.
If the Executive of Virginia should eventually disagree with the construction of the law, which has been adopted of the Treasury, I shall with pleasure concur in any proper arrangement for revising, and, if found wrong upon further examination for rectifying it. In the mean time however I should be glad that all impediment to the claims of Creditors, who ought not to be affected by the Question, may be removed by the requisite disclosure, on the part of the Commonwealth.
I shall be obliged by as speedy an answer to this application as may be practicable.
With high respect, I have the honor to be   Sir &ca.

A.H.

